Case: 1:17-md-02804-DAP Doc #: 2963-1 Filed: 12/03/19 1 of 2. PageID #: 430355




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO:                             MDL No. 2804

    ALL CASES                                         Case No. 1:17-md-2804

                                                      Judge Dan Aaron Polster



                [PROPOSED] ORDER GRANTING MOTION FOR ORDER
                    PROHIBITING EX PARTE COMMUNICATIONS

       Upon consideration of the Pharmacy Defendants’ Motion for Order Prohibiting Ex Parte

Communications, the Court hereby ORDERS that ex parte communications with the Court or any

special master are prohibited in this MDL, except as follows:

       1.      when circumstances require it, for scheduling, administrative, or emergency

purposes, but only if the ex parte communication does not address substantive matters and the

judge reasonably believes that no party will gain a procedural, substantive, or tactical advantage

as a result of the ex parte communication;

       2.      to obtain the written advice of a disinterested expert on the law, but only after

giving advance notice to the parties of the person to be consulted and the subject matter of the

advice and affording the parties reasonable opportunity to object and respond to the notice and to

the advice received; and,

       3.      for in camera review of documents to resolve privilege questions.
Case: 1:17-md-02804-DAP Doc #: 2963-1 Filed: 12/03/19 2 of 2. PageID #: 430356



       All other ex parte communications with the Court or any special masters are prohibited,

including without limitation ex parte communications on any disputed or potentially disputed

issue; ex parte communications on any legal, factual, or discovery issue; ex parte communications

on all case management subjects such as case management orders, discovery deadlines, trial dates,

case tracks, remands, and amendments; and ex parte communications on settlement.

       To the extent this Order is inconsistent with Section II.B of the Appointment Order, ECF

No. 69 at 3, this Order controls, and the Appointment Order is hereby modified accordingly.

IT IS SO ORDERED.



                                                    ________________________________
                                                    Honorable Judge Dan A. Polster




                                               2
